Title: To Thomas Jefferson from Thomas W. Peyton, 30 September 1805
From: Peyton, Thomas W.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Alexandria 30th. September 1805
                  
                  I beg leave to recall to your attention to the subject of appointing a Commercial Agent of the United States for the Island of Curaçoa. The Honourable Mr Breckenridge did me the honour of mentioning to you the circumstance of my intended settlement at that place with the view, if no fitter appointment was contemplated, of offering myself for that service; since then I have been residing in the Island, and returned to this place last July. I shall go again to Curaçoa immediately, having established myself there in business, and intending it as a fixed residence; when leaving the Island for this Country, the subject of having a public Agent of the United States was much spoken of among our Citizens; whose concerns lead them to that place; they seemed to consider it essential to their convenience and Interest, and favoured me with their wishes that I might obtain it on my Arrival in America.
                  I take the liberty of observing that an appointment of some Person to that Office would be highly gratifying to all our Citizens concerned in the Trade of that place;—and if no one offers more agreeable to the Government, or better qualified, I should feel myself happy in returning to the Island invested with the Authority to exercise the functions of that Office.
                  I have the honour to be Sir Your Most obt Servant
                  
                     Thos. W. Peyton 
                     
                  
               